Citation Nr: 0702803	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-34 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The veteran served on active duty from April 1948 to April 
1952.  He died in February 2001; the appellant is his 
surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2001 decision 
by the Newark RO.  In September 2005, a Travel Board hearing 
was held before the undersigned; a transcript of this hearing 
is of record.  In January 2006, the case was remanded for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The Board's January 2006 remand required that the appellant 
be notified of the provisions of 38 C.F.R. § 3.158 in 
conjunction with requesting medical release forms.  The 
record reveals that such notice was not provided.  Under 
Stegall v. West, 11 Vet. App. 268 (1998), a remand by the 
Board confers on the claimant, as a matter of law, a right to 
compliance with the remand orders.

At the September 2005 Travel Board hearing, the appellant 
indicated that there were pertinent medical records from 
various sources that had not been obtained and associated 
with the record.  At that time, she signed and dated several 
release forms prepared for her.  As of the time the case came 
before the Board, no steps had been taken to obtain the 
records, so the matter was remanded for the purpose of 
obtaining such records.  In response to a January 2006 letter 
asking her to complete and return the medical release forms, 
the appellant replied that she had already completed such 
forms at the Travel Board hearing.  

It is clear from the record that the time period for which 
her consent forms were valid lapsed.  The appellant, who is 
an elderly widow, was not made aware of this fact when she 
was again asked to complete and return medical records 
release forms.  She appears to be under a misconception that 
the consent forms she signed are still valid; and the RO 
appears to have processed her claim based on an incomplete 
record, finding that the appellant failed to cooperate with 
evidentiary development efforts.  As it is not entirely clear 
this is so, and in light of the appellant's advanced age and 
her apparent confusion at what is required of her, and given 
that she was not advised of 38 C.F.R. § 3.158(a), as the 
Board sought on remand, a further attempt to obtain the 
appellant's cooperation and to develop the record fully is 
indicated.

Accordingly, the case is REMANDED for the following:

1.  The RO must explain to the appellant 
that the medical release consent forms 
she signed in September 2005 expired 
before they could be used to obtain the 
medical records sought and that 
new/updated release forms are needed.  
She should be provided completed 
authorization forms (as those she was 
given in September 2005) and asked to 
sign, date, and promptly return them.  
She must also be advised of the 
provisions of 38 C.F.R. § 3.158 in 
conjunction with this request (i.e., 
where evidence requested in connection 
with an original claim is not furnished 
within one year of the request, the claim 
will be considered abandoned).  The RO 
should obtain complete records of the 
veteran's medical treatment from the 
consent forms received.

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  .



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


